TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00391-CV



                  Edward Heard, Stephanie Heard, M. Anderson Heard,
          and/or All Occupants of 1206 Walnut Street, Bastrop, Texas, Appellants

                                                    v.

               VRM (Vendor Resource Management), Duly Authorized Agent
                     for the Secretary of Veterans Affairs, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF BASTROP COUNTY,
             NO. 15-17165, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The clerk’s record in this appeal was due for filing in this Court on September 23,

2015. The clerk of this Court subsequently notified the appellants that the clerk’s record had not

been filed due to their failure to pay or make arrangements to pay the county court clerk’s fees for

preparing the clerk’s record. The notice requested that the appellants make arrangements for the

clerk’s record and submit a status report regarding this appeal by October 9, 2015. Further, the

notice advised the appellants that their failure to comply with this request could result in the

dismissal of this appeal for want of prosecution. To date, the appellants have not filed a status report

or otherwise responded to this Court’s notice, and the clerk’s record has not been filed.

                If the trial court clerk fails to file the clerk’s record due to the appellants’ failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may
dismiss the appeal for want of prosecution unless the appellants were entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, the appellants have not established that they

are entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because the appellants have failed to pay or make arrangements

to pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of

prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: October 23, 2015




                                                  2